Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “wherein only the quad tree division is used to divide the first coding block when a size of the first coding block is greater than a threshold size pre-defined in the decoding apparatus”.  This limitation is not recited or described in the applicant’s originally filed specification.
Claim 3 is recited based on its dependence upon claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Li) (US 2017/0208336).
Regarding claim 1, Li discloses a method of decoding an image with a decoding apparatus ([0008], method of decoding), comprising:
receiving a bitstream obtained by encoding the image ([0008], an encoded image is received);
dividing, based on division information, a first coding block into a plurality of second coding blocks ([0048], a split flag syntax);
([0145], reconstructed block, [0152], syntax indicating how a block is split); and
reconstructing the second coding block based on the prediction block and a residual block of the second coding block ([0153], a block is reconstructed), the residual block being obtained by performing a dequantization and an inverse-transform on quantized transform coefficients from the bitstream ([0145], inverse quantization and transformation is performed to reconstruct a block using residual block data),
wherein the first coding block has a recursive division structure ([0078], recursive division structure),
wherein the first coding block is divided based on at least one of a quad tree division, a binary tree division or a triple tree division ([0078], quad tree, binary tree, or triple tree division), and
wherein the quad tree division refers to a division type of dividing one coding block into four coding blocks, the binary tree division refers to a division type of dividing one coding block into two coding blocks, and the triple tree division refers to a division type of dividing one coding block into three coding blocks ([0078], a quad-tree partitioning structure may divide a block into four blocks, a binary-tree partitioning structure may divide a block into two blocks, and a triple-tree partitioning structure may divide a block into three blocks).
Regarding claim 2, Li discloses wherein only the quad tree division is used to divide the first coding block when a size of the first coding block is greater than a threshold size pre-defined in the decoding apparatus ([0072], if the leaf quad-tree node is 128x128, the leaf quad-tree node cannot be further split by the binary-tree since the size of the leaf quad-tree node exceeds the MaxBTSize (i.e., 64x64)).
Regarding claim 3, Li discloses wherein the pre-defined threshold size is 64 ([0072], if the leaf quad-tree node is 128x128, the leaf quad-tree node cannot be further split by the binary-tree since the size of the leaf quad-tree node exceeds the MaxBTSize (i.e., 64x64)).
Regarding claim 4, Li discloses wherein the binary tree division is allowed only when a block division based on the quad tree division is no longer performed ([0072], binary tree division is used when quad tree division is not able to be performed).
Regarding claim 5, Li discloses wherein when the first coding block is divided based on the triple tree division, the first coding block is divided into three second coding blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94),
wherein one of the three second coding blocks has a size greater than a size of the other two of the three second coding blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94), and
wherein the other two of the three second coding blocks have the same size (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 6, Li discloses wherein the size of the one of the three second coding blocks is twice the size of the other two of the three second coding blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 7, Li discloses wherein the one of the three second coding blocks is located between the other two of the three second coding blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 10, Li discloses a method of encoding an image with an encoding apparatus, comprising:
([0048], a split flag syntax);
generating a prediction block of a second coding block ([0145], reconstructed block, [0152], syntax indicating how a block is split);
obtaining a residual block of the second coding block based on an original block and the prediction block ([0141], a residual is generated);
obtaining quantized transform coefficients by performing a transform and a quantization on the residual block ([0143], [0144], transform coefficients are quantized); and
generating a bitstream by encoding the division information and the quantized transform coefficients ([0147], syntax information and image data is encoded, [0152], syntax indicating how a block is split),
wherein the first coding block has a recursive division structure ([0078], recursive division structure),
wherein the first coding block is divided based on at least one of a quad tree division, a binary tree division or a triple tree division ([0078], a quad-tree partitioning structure may divide a block into four blocks, a binary-tree partitioning structure may divide a block into two blocks, and a triple-tree partitioning structure may divide a block into three blocks), and
wherein the quad tree division refers to a division type of dividing one coding block into four coding blocks, the binary tree division refers to a division type of dividing one coding block into two coding blocks, and the triple tree division refers to a division type of dividing one coding block into three coding blocks ([0078], a quad-tree partitioning structure may divide a block into four blocks, a binary-tree partitioning structure may divide a block into two blocks, and a triple-tree partitioning structure may divide a block into three blocks).
claim 11, the limitations of claim 11 are rejected in the analysis of claims 1 and 10.  Li further discloses a non-transitory computer-readable medium for storing data associated with a video signal ([0134], [0150], the video data is stored on a CRM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2017/0208336) in view of Lee et al. (Lee) (US 2014/0247866), and further in view of Zhao et al. ( Zhao) (US 2016/0219290).
claims 8 and 9, Li discloses the method of claim 1 (see claim 1 above).
Li is silent about wherein the inverse-transform is performed based on a transform type of the second coding block, wherein the transform type of the second coding block includes a vertical transform type and a horizontal transform type, and wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2, DST-8 or DCT-7; and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second coding block, respectively.
Lee from the same or similar field of endeavor discloses wherein the inverse-transform is performed based on a transform type of the coding block, wherein the transform type of the second coding block includes a vertical transform type and a horizontal transform type ([0016], [0018], the inverse transform is determined based on a transform type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Li for increasing the efficiency of the inverse transform.
Li in view of Lee is silent about wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2, DST-8 or DCT-7, and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second coding block, respectively.
Zhao from the same or similar field of endeavor discloses wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2 or DST-8 ([0120], DCT 2, DST 8), and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second coding block, respectively ([0114], the transform type is determined based on block size).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488